 

|N THE UNITED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

WALTER ANDERSON,

V.

P|aintiff

(Judge Caputo)

M|CHAEL DOHMAN, et al.,

AND NOW this 9th day of APR|L 201§, it is hereby ORDERED that
1.

2.

Defendants

ORDER

P|aintist l\/lotion to Amend (ECF No. 12) is granted.

The Court will accept P|aintist Amend Complaint (ECF No.
11) as the standing complaint in this action.

P|aintift"s access to the courts (interference with his legal
mai|) claim will be summarily dismissed due to his failure to
properly exhaust it prior to filing his |awsuit.

P|aintist claim concerning the denial of a single cell is

dismissed without prejudice pursuant to 28 U.S.C. § 1915.

P|aintiff’s visitation claim concerning Ms. Dudley survives the
Court’s screening of the Amended Complaint pursuant to 28
U.S.C. §§ 1915 and 1915A.

Within twenty-one (21) days from the date of this Order,
P|aintiff may file a second amended complaint setting forth
his denial of a single cell and visitation claims against the
Defendants. He'may not replead his legal mail claim in this
action.

The C|erk-of Court shall fon/vard to P|aintiff two (2) copies of
this Court’s prisoner civil-rights complaint form which he
shall use in preparing any second amended complaint,

Should P|aintiff fail to tile a timely second amended
complaint, the action shall proceed exclusively on Plaintifi’s
visitation claim.

CIV|L ACT|ON NO. 3:18-CV-1741

 

 

 

10.

11.

12.

P|aintiff's motion for preliminary injunction (ECF No. 2) is
denied. '

Plaintiff’s motion for appointment of counsel (ECF No. 4) is
denied without prejudice.

P|aintist motion for reduction of copies (ECF No. 5) is
denied.

P|aintiff shall maintain on file with the C|erk of Court a
current address. See lVl.D. Pa. LR 83.18. |f the Court is
unable to communicate with the P|aintiff because the P|aintiff
has failed to notify the Court of his address, the P|aintiff will
be deemed to have abandoned his lawsuit.

/s/ A. Richard Caputo

A. RlCHARD CAPUTO
United States District Judge

 

 

 

